Name: Commission Regulation (EC) NoÃ 575/2009 of 1Ã July 2009 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar
 Type: Regulation
 Subject Matter: production;  economic structure;  agricultural policy;  international trade;  trade;  marketing;  beverages and sugar;  foodstuff
 Date Published: nan

 2.7.2009 EN Official Journal of the European Union L 172/9 COMMISSION REGULATION (EC) No 575/2009 of 1 July 2009 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 the sugar produced during the marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit fixed by the Commission. (2) Commission Regulation (EC) No 924/2008 of 19 September 2008 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2008/09 marketing year (3) sets the above mentioned limits. (3) The quantities of sugar covered by applications for export licences exceed the quantitative limit fixed by Regulation (EC) No 924/2008. An acceptance percentage should therefore be set for quantities applied for on 22, 23, 24, 25 and 26 June 2009. All export-licence applications for sugar lodged after 29 June2009 should accordingly be rejected and the lodging of export-licence applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences for out-of-quota sugar for which applications were lodged from 22 June 2009 to 26 June 2009 shall be issued for the quantities applied for, multiplied by an acceptance percentage of 76,30317 %. 2. Applications for out-of-quota sugar export licences submitted on 29 June, 30 June, 1 July, 2 July and 3 July 2009 are hereby rejected. 3. The lodging of applications for out-of-quota sugar export licences shall be suspended for the period 6 July 2009 to 30 September 2009. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 252, 20.9.2008, p. 7.